Orders, Family Court, New York County (Rhoda J. Cohen, J.), entered on or about May 27, 2003, which, upon summary determinations of permanent neglect, terminated respondent mother’s parental rights and transferred the children to the *266custody and guardianship of petitioners, unanimously affirmed, without costs.
Petitioner Children’s Aid Society sustained its burden of proof, based on collateral estoppel, in demonstrating that respondent had permanently neglected her children. She failed to raise an issue of fact or demonstrate that the issues for these children were different from those concerning an older child who was earlier freed for adoption on the same grounds. Respondent has eight children, all of whom are in foster care, and it was determined that she failed to plan for the return of the subject children. The best interests of these children are served by terminating respondent’s parental rights and facilitating their adoption (see Matter of Star Leslie W., 63 NY2d 136 [1984]). Concur—Buckley, P.J., Tom, Andrias, Sullivan and Sweeny, JJ.